DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
The instant application claims the benefit of provisional U.S. application 63/102,261 filed 4 June 2020.

Status of the Claims
Claims 1 and 2 are pending, presented for examination, and rejected as set forth below.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kararli (Tugrul T. Kararli, et al, Oral Delivery of a Renin Inhibitor Compound Using Emulsion Formulations, 9 Pharm. Res. 888 (1992)).
Applicants claim 1 is directed to an emulsion which combines an active agent with an oil, water, and one or more compounds selected from among a Markush-type listing of alternatives.  Claim 2 encompasses an extended release formulation combining an active, a water-soluble polymer, and one or more compounds selected from among a Markush-type listing of alternatives.  Nothing of the claims particularly limits the identity of the active agent, oil, or water-soluble polymer.
Kararli describes an emulsion which combines “Compound I,” a renin inhibitor and therefore active ingredient per Claim 1, with mono- and di-glycerides of caprylic/capric acid (an oil), water, and oleic acid, providing an emulsion addressing Claim 1.  (Pg. 889).

Claim 2 is rejected under 35 U.S.C. 102(a)(2) as being anticipated by Vuong (U.S. PGPub. 2021/0187858).
Vuong describes orally disintegrating film dosage forms combining cannabinoids with stearic acid and water soluble polymers.  As applicants have failed to quantify what is meant by “extended release,” the time required for the Vuong film to dissolve in the oral cavity is considered sufficient to address the breadth of the instant claim.  [0034].

Conclusion
No Claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M BASQUILL whose telephone number is (571)270-5862. The examiner can normally be reached Monday through Thursday, 5:30 AM to 4 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Kwon can be reached on (571) 272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SEAN M BASQUILL/Primary Examiner, Art Unit 1613